Case 3:19-cv-00912-TAD-JPM Document 42 Filed 08/31/21 Page 1 of 1 PageID #: 202




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


 MARGIE ROBINSON-WILLIAMS                            CIVIL ACTION NO. 3:19-CV-0912

 VERSUS                                              JUDGE TERRY A. DOUGHTY

 CORNERSTONE HOSPITAL                                MAG. JUDGE PEREZ-MONTES
 OF WEST MONROE, ET AL.


                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 38] having been

 considered, together with the written Objection [Doc. No. 41] filed by Plaintiff Margie

 Robinson-Williams (“Robinson-Williams”) on August 30, 2021, and, after a de novo review of

 the record, finding that the Magistrate Judge’s Report and Recommendation is correct,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Defendant’s Motion to

 Compel Arbitration Proceedings [Doc. No. 28] is GRANTED.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant’s

 Motion to Stay Proceedings [Doc. No. 28] is DENIED and this action is DISMISSED WITH

 PREJUDICE.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Robinson-

 Williams’s Motion to Vacate Arbitration and Stay Proceedings (for a mediation) [Doc. No. 32] is

 DENIED.

        MONROE, LOUISIANA, this 31st day of August 2021.


                                                     _______________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
